Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 11/21/2022; Claims 1-6 and 8-19 are pending.  Claims 7 and 20 have been cancelled.

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 
Applicant argues:
The Guidance does not state that a claim that integrates a judicial exception into a practical application will use the judicial exception in a manner that imposes a meaningful limit on the judicial exception "beyond generally linking the use of the judicial exception to a particular environment or field of use." Asserting such is misleading as the Guidance actually states that a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception.
As explained in the PTAB decision on Appeal dated on 5/2/2022, which states “Guidance instructs that the "directed to" issue is to be analyzed as to whether the claims include additional elements that integrate the judicial exception into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment or field of use, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Guidance at 54.”

Applicant argues:
Pending Claims 1, 8, and 15 recite, inter alia, that (1) a plurality of inputs include a selection by a user of a testing room on at least one testing campus, testing parameters, required student testing accommodations, student data that includes at least class schedules for each student, teacher data that includes at least a roster of teachers and schedules for each teacher; and (2) students take tests according to the testing schedule. Here, a meaningful limit is placed on the generation of the testing schedule since students actually take tests according to the testing schedule. Additionally, the claim does not monopolize the generic generation of a testing schedule since the testing schedule must include all of the inputs noted above, In other words, the claims do not recite generation of a generic testing schedule but, rather, the generation of a testing schedule that must include all of the inputs listed above ( as such, there is no monopolization of a generation of a generic testing schedule).
The Office determines whether the claim "appl[ies], rel[ies] on, or use[s] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception," i.e., "integrates a judicial exception into a practical application." Guidance, 84 Fed. Reg. at 54; MPEP § 2106.04(d). Here, the only additional elements recited in Claims 1, 8 and 15: a processor; at least one interface; at least one external computing device; a test scheduling computer program product and a memory and a visual display.   These represent generic computer functions that are well-understood, routine and conventional activities previously known to the industry, and are used merely to implement the abstract idea on a computer.  These components are described in the Specification as generic computer structures. See, e.g., Spec. pg. 10, [0021], “The user interface may be a conventional communication device such as a smart phone, a tablet, a pad, a laptop, a desktop, or another device capable of interfacing with a user and communicating via wireless connections, wired connections or a combination thereof”; pg. 11, [0022], “the test scheduler 110 is implemented on a server that includes the necessary logic and memory to perform the functions disclosed herein. Accordingly, the test scheduler 110 can also be a website hosted on a web server, or servers, and that is accessible via the World Wide Web”; pg. 12, [0024], “The memory 134 is a non-transitory computer readable medium. The memory 134 can be the memory of a server”; pg. 12, [0026] “A portion of the test scheduler 200 can be located on a server and other portions of the test scheduler 200 can be located on a computing device or devices that are connected to the server via a network or networks.”).
As is clear from the Specification, there is no indication that the operations recited in claims 1, 8 and 15 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any asserted inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels. com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). The Office finds no indication in the Specification that the claimed invention as recited in claims effects a transformation or reduction of a particular article to a different state or thing.

Applicant argues:
Taking a test is not linking a testing schedule to a "field of use. Further, the Office Action does not articulate what "field of use" taking a test is linked to. Unlike Flook's attempt to limit its calculation of an alarm limit to the petrochemical and oil fields, pending Claims 1, 8, and 15 recitation of taking a test according to the claimed testing schedule is not linking the generated testing schedule to any field of use.
The claim recites steps that are mental processes (generating test schedule based on test parameters) and uses a computer in its ordinary capacity to receive, generate and update test schedule.  At best, as the Examiner finds, the additional elements outside the abstract idea link the scheduling method to the particular technological environment of a processor or a server. See Alice, 573 U.S. at 223 (holding that attempting to limit the use of an abstract idea to a particular technological environment does not make a claim patent-eligible) (quoting Bilski, 561 U.S. at 610-l l); Affinity Labs of Tex., LLCv. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) ("[M]erely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claim[] any less abstract"). 
Claims 1, 8 and 15 simply provide for receive, generate and update test schedule and displaying the schedule on a generic display; there is no improvement to the display or graphical user interface. See Trading Techs., 921 F.3dat 1385 ("the claims here fail because arranging information along an axis does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem."). The claim's focus is "not a physical realm improvement but an improvement in [a] wholly abstract idea[],", that is not eligible for patenting. SAP Am. Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018); see also Bridge & Post, Inc. v. Verizon Commc 'ns, Inc., 778 F. App'x 882, 893 (Fed. Cir. 2019) ("The ability to run a more efficient advertising campaign, even if novel, and even if aided by conventional computers, is an advance 'entirely in the realm of abstract ideas,' which we have repeatedly held to be ineligible.") (citation omitted).

Applicant argues:
There is no enabling disclosure in Ashley of how Ashley modifies a testing schedule based on its synchronization of session and schedule data with Ashley's main server. And further, there is no enabling disclosure in Ashley of how Ashley modifies a testing schedule based on "changes in venue, time, etc." Moreover, there is no enabling disclosure in Ashley of how Ashley creates/modifies test sessions and designates test parameters such as time and location. Furthermore, there is no enabling disclosure in Ashley as to how Ashley's "Manage Class" feature "set[s] or modify[ies] class attributes," for example "room, time, teacher(s), and associated students.
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).  The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003).
According to MPEP 2164.01 Test of Enablement: … there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Ashley satisfies these factors for the test of enablement.  Ashley discusses in the extensively in paragraphs [0186] – [0190] and [1003] – [1007] related to Test Administration and creating and modifying test session based on designated test parameters such as data, time, and location.  Claim 1 merely require “to select at least one testing room of the at least one testing campus”. Ashley reads on this limitation, since the language of the claim are broad and the computer components using the in claim (A. breath of the claims and C. The state of the prior art).   Furthermore, one of ordinary skill would have known to apply the method in Ashely (apply test parameters to create a test session) without undue experimentation, since a human teacher has been known to mentally set up a test using test parameters (B. the nature of the scheduling invention and D. Level of the one of ordinary skill in the art).    Furthermore, it is the Examiner’s position that generating and update a test schedule based on input parameters does not require significant amount of quantity of experimentations.

Let’s turn to Applicant’s own description of “testing location” (Applicant’s specification, [0016]):
“The test scheduling system may include a user interface where users can input various inputs … The inputs including substantially constant test factors, such as school district information, campus information, facility/room information and testing locations available.”
10.	Applicant’s own disclosure would have been inoperable when applying the same stringent interpretation of “enabling disclosure”.  Applicant’s claims would have been rejected under enablement requirement under 35 USC 112, because there is lack of description of the how the inputs (i.e., testing locations) are being utilized in creating a test session. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715